DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-14 and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claims 1, 6-8, 12-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0247771 A1 to Black et al. (“Black”).
Regarding claims 1, 8 and 14, Black discloses a wellbore tool string comprising: 
a first perforating gun (annotated below) having a first gun carrier 14a extending along a longitudinal axis (the vertical axis as oriented in Fig. 10) and a first shaped charge (annotated, wherein shaped charges are positioned in both perforating guns) provided within the first gun carrier; 
a second perforating gun (annotated below) having a second gun carrier 14b extending along the longitudinal axis and a second shaped charge (annotated below) provided within the second gun carrier; 
a tandem seal adapter (TSA) 66 comprising a TSA body and a first seal element 91 provided on an outer surface of the TSA body (see examiner’s illustration provided below); wherein 
the first perforating gun and the second perforating gun are coupled to each other at a coupling region (annotated below); 
80) formed on the first gun carrier 14a at a first end of the first gun carrier; 
the second gun carrier comprises second threads (exterior threads 82) formed on the second gun carrier 14b at a first end of the second gun carrier; 
the first threads are engaged with the second threads in the coupling region (see below); and 
the TSA 66 is positioned inside the first gun carrier 14a and inside the second gun carrier 14b such that the first seal element, the first threads, and the second threads 4Application No. 17/221,219Reply to Office Action of June 17, 2021Page 5 of 9intersect with a common plane (annotated below) that is perpendicular to the longitudinal axis.

    PNG
    media_image1.png
    789
    1053
    media_image1.png
    Greyscale

Regarding claims 6, 12 and 19, Black further discloses wherein the first gun carrier 14a contacts a first surface of the TSA body 66 (wherein contact is illustrated within the coupling region as annotated 14b contacts a second surface of the TSA body 66 (wherein contact is illustrated within the coupling region as annotated above).
Regarding claims 7, 13 and 20, Black further discloses wherein a TSA maximum outer diameter (defined by the radial outer surface of element 66) of the TSA is smaller than a first gun carrier maximum outer diameter of the first gun carrier 14a; and the TSA maximum outer diameter is smaller than a second gun carrier maximum outer diameter of the second gun carrier 14b (relative sizing of maximum diameters as claimed are best shown in Fig. 10, see the upper left figure provided above).
Claim Rejections - 35 USC § 103
Claims 1, 3, 6, 8, 10, 12-14, 16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,077,641 B2 to Rogman et al. (“Rogman”) in view of US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claims 1 and 8, Rogman discloses a perforating gun assembly (Fig. 1) comprising: 
a first gun carrier 102 extending along a longitudinal axis (the vertical axis as oriented in Fig. 1), the first gun carrier having a coupling (either of 104 or 106) provided at a first end (either the female end or the male end as annotated below) of the first gun carrier 102; 
a shaped charge (held by charge jacket holders 132, the charges are not shown, 4:4-10) provided within the first gun carrier 102; 
a tandem seal adapter (TSA) (bulkhead 114) comprising a TSA body (annotated below) and a first seal element notch (the upper O-ring notch) provided on an outer surface of the TSA body (see the examiner’s figure below); and 
at least part of the TSA 114 is positioned inside the first gun carrier 102 such that the first seal element notch (the upper O-ring notch) and the coupling intersect with a common plane (annotated below) that is perpendicular to the longitudinal axis (the vertical axis).

    PNG
    media_image2.png
    494
    958
    media_image2.png
    Greyscale

Rogman discloses a first seal element notch positioned on an outer surface of the TSA body but does not explicitly teach a seal element positioned therein. However the use of seal elements positioned within notches on outer surfaces of perforating gun assembly components is known in the art. Burton, for example, teaches a perforating gun assembly seal adapter (230, Figs. 2 and 3) comprising O-ring notches positioned on an outer surface thereof (annotated below, Fig. 3) the notches containing seal elements (O-rings 310b). Similarly, Burton teaches a passthrough switch assembly 270 comprising O-ring notches (O-ring grooves 430a, 430b) on an outer surface thereof (best shown in Figs. 4A, 4B), the notches containing sealing elements (O-rings 340a, 340b) for creating an isolation seal between adjacent components of the perforating gun assembly (8:4-33). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman to have a sealing element positioned within the O-ring notch of the TSA body, as taught by Burton, in order to create a pressure seal between adjacent components of the perforating gun string (Burton, 8:4-33 and Rogman, 8:14-24).

    PNG
    media_image3.png
    584
    812
    media_image3.png
    Greyscale

Rogman, as modified, is silent regarding wherein the coupling (either of 104 or 106) comprises threads formed thereon. However, threaded couplings between adjacent wellbore tool components are well known in the art. Burton, for example, teaches a male to female coupling comprising threads (annotated above) formed thereon for coupling components of the assembly (7:4-16). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman, as modified, to have threads formed on the coupling, as taught by Burton, to utilize a coupling means known in the art to be suitable for coupling adjacent wellbore tool components together (Burton, 7:4-16). 
Wherein the first seal element (positioned in the upper O-ring notch) of the TSA body and the threads (formed on either coupling 104 or 106) of Rogman, as modified, intersect with a common plane that is perpendicular to the longitudinal axis (or) a position of each overlaps in the axial direction (see examiner’s annotated figure of Rogman above).
claim 14, Rogman, as modified, teaches the limitations set forth above for claims 1 and 8 and further discloses a second perforating gun having a second gun carrier 102 extending along the longitudinal axis and a second shaped charge provided within the second gun carrier (wherein Rogman teaches arrangement of 2 or more perforating devices in series each having first 114 and second 116 bulkheads positioned therebetween, 8:14-25);
the first and second guns coupled at a coupling region (annotated below), Burton making obvious respective first and second threads (female end and male end threads) formed on each carrier at respective female and male ends thereof in a coupling region (see above for claims 1 and 8);
the TSA 114 positioned inside the first and second gun carriers such that the first seal element (the upper O-ring as modified by Rogman), the first threads (the male threads formed on coupling 106 as modified by Rogman), and the second threads (the female threads formed on coupling 104 as modified by Rogman) intersect with a common plane (annotated below) that is perpendicular to the longitudinal axis (the vertical axis as oriented in Fig. 1).

    PNG
    media_image4.png
    493
    985
    media_image4.png
    Greyscale

	Regarding claims 3, 10 and 16, Rogman, as modified, further discloses wherein the TSA 114 further comprises: 

an electrical contact assembly (comprising coaxial cable passing through seal 130 or 330, 3:45 to 4:3) provided within the bore, the electrical contact assembly being configured to provide electrical connectivity through the bore (3:45 to 4:3).

    PNG
    media_image5.png
    342
    826
    media_image5.png
    Greyscale

	Regarding claims 6, 12 and 19, Rogman, as modified, further discloses wherein the first gun carrier (annotated above) contacts a first surface of the TSA body (wherein contact is illustrated within the coupling region as annotated above); and the first end (the female end) of the second gun carrier (annotated above) contacts a second surface of the TSA body (wherein contact is illustrated within the coupling region as annotated above). 
	Regarding claims 7, 13 and 20-23, Rogman, as modified, further discloses wherein a TSA maximum outer diameter (annotated below) of the TSA is smaller than a first gun carrier maximum outer diameter (annotated below) of the first gun carrier;
wherein the first seal element (the O-ring positioned in the upper O-ring notch as modified by Burton) is provided to a first side (annotated below) in an axial direction relative to a TSA maximum outer diameter region; and a second seal element notch (the lower O-ring notch annotated below) 

    PNG
    media_image6.png
    389
    1000
    media_image6.png
    Greyscale

	Rogman, as modified, is silent regarding a seal element positioned in the seal element notch. However, Burton teaches placement of seal elements within seal element notches (see claims 1 and 8 above). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman, as modified, to have a seal element positioned within the second O-ring notch of the TSA body, as taught by Burton, in order to create a pressure seal between adjacent components of the perforating gun string (Burton, 8:4-33 and Rogman, 8:14-24).
Claims 4, 5, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman, as modified, as applied to claims 3, 10 and 16 above, and further in view of US 2016/0084048 A1 to Harrigan et al. (“Harrigan”).
Regarding claims 4, 5, 11, 17 and 18, Rogman, as modified, further discloses wherein the electrical contact assembly is a bulkhead comprising:
an electrically non-conductive bulkhead body (seal 130 or 330) in contact with the TSA body (annotated above) and sealingly received within the bore (annotated above); and
a first gun electrical contact (connector assembly 125) provided in the first gun carrier 102.

However, Harrigan teaches a TSA 117, 118 comprising a bore therethrough (Fig. 1A, annotated below), the bore containing an electrical contact assembly 119 having a bulkhead body 580 and first and second contact terminals (the respective ends of 530) in electrical communication with each other, wherein the first contact terminal is configured to make wireless electrical contact with a first gun electrical contact 430 of an initiator assembly 125 within the gun carrier 110 ¶[0043-0044]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman, as modified, to have an electrical contact assembly as claimed, as taught by Harrigan, in order to improve system modularity and thereby facilitate disposal and replacement of damaged components (Harrigan, ¶[0029]).

    PNG
    media_image7.png
    429
    771
    media_image7.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/JOSHUA T SEMICK/Examiner, Art Unit 3641